Case 1:20-cv-00053-LEK-WRP Document 67 Filed 02/26/21 Page 1 of 1                 PageID #: 317

                                        MINUTES



   CASE NUMBER:             CIVIL NO. 20-00053 LEK-WRP
   CASE NAME:               Stephana Wooden et al., vs. Comprehensive Health
                            Management, Inc., et al.,
   ATTYS FOR PLA:           David F. Simons
                            Rodney Parry Bridgers Jr.,
   ATTYS FOR DEFT:          Judy Mutsuye Iriye


         JUDGE:      Leslie E. Kobayashi           REPORTER:         Debi Read

         DATE:       2/26/2021                     TIME:             9:45 am - 10:20 am


  COURT ACTION: EP: (55-1) MOTION for Judgment on the Pleadings held.

  Court’s inclination filed on 2/25/2021 received by the parties.

  Arguments heard.

  Court has reviewed the written submissions and considered the arguments of counsel. The
  Court will GRANT IN PART and DENY IN PART the Motion as set forth more fully in
  the inclination filed on 2/25/21. Specifically, Count I is dismiss with prejudice, and
  Counts II, III and IV are dismissed without prejudice and with leave to amend. Deadline
  to file an Amended Complaint is: March 18, 2021 and Plaintiffs are reminded that if
  they fail to file an amended complaint by or before this deadline, this action will be
  dismissed.

  Any motions with regard to an amendment of the current deadlines as outlined in the Rule
  16 Order will remain with Judge Kobayashi.

  The inclination filed on 2/25/21 and the court minutes shall serve as the written order in
  this matter and no further Order shall be filed.

  Submitted by: Agalelei Elkington, Courtroom Manager
